OFFICIAL BUSINESS
                                                STATE OF TEXAS                  p                                   £ s —              v
                                                PENALTY FOR
                                                                                                                   02 1R
P.O. BOX 12308,CAPITOLSTATION                   PRIVATE USE
                                                                                                                   0006557458 MAR 24 2015
   AUSTIN, TEXAS 78711                                                                                             MAILED FROM ZIP CODE 78 701
                                          RE: WRs82,824s01
                                          KENNETH WAYNE BEAL
                                          22715 IMPERIAL VALLEY
                                          HOUSTON, TX 77073
                                                                                                                                           UTF
                                HO   BOUsS3B   77073         ifs eiv*i"i'''"Mseie:u>eits*iss:eiji1!*i*eJj';ei"iv' ,""f prs1s*s11*;ei'r*i irits*